In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-485 CV

____________________


IN RE GUARDIANSHIP OF WILMA FLORES




On Appeal from the County Court at Law No. 3
Jefferson County, Texas

Trial Cause No. 85943




MEMORANDUM OPINION (1)
	Reynaldo Flores, Sr., appellant, filed a motion to dismiss this appeal.  The Court
finds that this motion is voluntarily made by the appellant prior to any decision of this
Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed a notice
of appeal.
	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  All costs are assessed against the appellant.
	APPEAL DISMISSED.	
										PER CURIAM

Opinion Delivered January 15, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.